Citation Nr: 1412465	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen the issue of service connection for a platelet disorder, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The appellant served in the Army Reserve from October 1971 to July 1977.  The appellant has a verified period of an initial active duty for training (ACDUTRA) from March 2, 1973 to July 1, 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Togus, Maine.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the issue on appeal is required in order to provide the appellant with a hearing.  The Board may decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.700(a) (2013).  In his April 2013 Substantive Appeal, the appellant requested a Central Office hearing in Washington DC.  However, in a March 2014 statement from his representative, the appellant changed his request to a Board videoconference hearing at the RO.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013).  No such hearing has been held and the appellant's hearing request has not been withdrawn.  Consequently, a videoconference hearing must be scheduled before deciding this appeal, with notice sent to the appellant's address of record.  As such, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at his local RO at the earliest opportunity.  Notify the appellant and his representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the appellant has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
      K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

